DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Granito (U.S. 9,526,305 B2) [305].
Regarding Claim 1, Reference [305] discloses a first bracket (2) and a second bracket (3), wherein the first bracket has a first fastening mechanism (5) for fastening a watch strap or a watch housing of the wristwatch, wherein the second bracket has a second fastening mechanism (15) for fastening the watch strap of the wristwatch, wherein the first bracket and the second bracket are connected to one another in a movable manner, and therefore the first and the second brackets can be moved relative to one another between an open state and a closed state of the folding clasp, wherein the folding clasp has a closure mechanism (12), in order to retain the first and the second brackets in the closed state, wherein the second fastening mechanism has a protruding pin (65), which is designed to be guided through the watch strap, in order to fasten the watch strap in different axial positions in the second fastening mechanism; characterized in that the second fastening mechanism has a blocking means (35, 38), which is designed to retain the distal end of the pin, the pin being guided through the watch strap, in such a manner that the watch strap is blocked on the pin in the open state of the folding clasp.
Regarding Claim 2, Reference [305] discloses wherein the second fastening mechanism has a frame (35) for the watch strap, wherein the pin protrudes out of the frame,
Regarding Claim 3, Reference [305] discloses wherein the frame has a first side with the pin, and two lateral sides. 
Regarding Claim 4, Reference [305] discloses wherein the blocking means and the first side of the frame are arranged such that the watch strap can be guided through between the blocking means and the first side of the frame, wherein preferably the pin is arranged such that it can extend through the watch strap, from the first side of the frame, and the distal end of the pin is retained by the blocking means in such a way that, in the open state of the folding clasp, the watch strap is blocked on the pin.
Regarding Claim 5, Reference [305] discloses wherein, in a state in which it is blocking the distal end of the pin, the blocking means is arranged basically parallel to the first side of the frame.
Regarding Claim 6, Reference [305] discloses wherein the second fastening mechanism, in particular the frame with its two lateral sides, is fastened on the second bracket such that it can be rotated about an axis of rotation.
Regarding Claim 7, Reference [305] discloses wherein the second fastening mechanism, in particular the frame with its two lateral sides, and/or the second bracket are/is mounted on a shaft running along the axis of rotation.
Regarding Claim 8, Reference [305] discloses wherein the blocking means is arranged on the shaft, and/or around the axis of rotation, such that it can be rotated in relation to the pin and/or to the second bracket.  
Regarding Claim 9, Reference [305] discloses wherein the second fastening mechanism, in particular the frame with its two lateral sides, possibly together with the second bracket and/or with the shaft, forms a closed through-passage for the watch strap, through which the watch strap can be guided along the longitudinal axis of the watch strap, in order for the watch strap to be fastened in different axial positions by the pin.
Regarding Claim 10, Reference [305] discloses wherein the blocking means is arranged in a movable manner, in particular in a rotatable manner, relative to the pin, and therefore the blocking means can be moved, in particular rotated, between a blocked state, in which the distal end of the pin is blocked by the blocking means, and an open state, in which the distal end of the pin is free. 
Regarding Claim 11, Reference [305] discloses wherein the blocking means has a blocking opening (recess), which is designed to accommodate, and to retain, the distal end of the pin.
Regarding Claim 12, Reference [305] discloses wherein the blocking opening has a movable and/or deformable peripheral region (ladder rungs), which, when the distal end of the pin pushes against the blocking opening, moves and/or deforms such that the blocking opening is increased in size. 
Regarding Claim 13, Reference [305] discloses wherein the blocking opening is formed by two leaf-spring elements arranged opposite one another.
Regarding Claim 14, Reference [305] discloses wherein the two leaf-spring elements is formed from the same leaf spring. 
Regarding Claim 15, Reference [305] discloses wherein the blocking means forms at least one eyelet for the rotatable mounting of the leaf-spring element on a shaft made of the same leaf spring.
Regarding Claim 16, Reference [305] discloses wherein the first bracket has a first end and a second end, wherein the second bracket has a first end and a second end, wherein the first end of the first bracket is connected in a rotatable manner to the first end of the second bracket, wherein the first fastening mechanism is arranged at the second end of the first bracket, wherein the second fastening mechanism is arranged at the second end of the second bracket.
Regarding Claim 17, Reference [305] discloses wherein the second fastening mechanism has a frame for the watch strap, wherein the pin protrudes from the frame, wherein the frame has a first side, with the pin, and two lateral sides, wherein the pin protrudes from the first side of the frame in the direction of the second bracket, wherein the closure mechanism is independent of the blocking means, in order to retain the first and the second brackets in the closed state.
Regarding Claim 18, Reference [305] discloses wherein the blocking means is arranged between the second bracket and the frame.
Regarding Claim 19, Reference [305] discloses a watch strap and a folding clasp as claimed in one of the preceding claims.
Regarding Claim 20, Reference [305] as applied in the rejection above discloses a folding clasp for a wristwatch, wherein the folding clasp has a first bracket and a second bracket, wherein the first bracket has a first fastening mechanism for fastening a watch strap or a watch housing of the wristwatch, wherein the second bracket has a second fastening mechanism for fastening the watch strap of the wristwatch, wherein the first bracket and the second bracket are connected to one another in a movable manner, and therefore the first and the second brackets can be moved relative to one another between an open state and a closed state of the folding clasp, wherein the folding clasp has a closure mechanism, in order to retain the first and the second brackets in the closed state, wherein the second fastening mechanism has a protruding pin, which is designed to be guided through the watch strap, in order to fasten the watch strap In different axial positions in the second fastening mechanism, wherein the method is characterized by the following step: retrofitting a blocking means in the second fastening mechanism, wherein the blocking means is designed so that the distal end of the pin guided through the watch strap is thereby retained such that, in the open state of the folding clasp, the watch strap is blocked on the pin.
Regarding Claim 21, Reference [305] discloses wherein the folding clasp has a shaft, onto which the second bracket and the second fastening mechanism are mounted such that they can be rotated relative to one another, wherein the retrofitting step has the following steps: removing the shaft; fitting the blocking means on the shaft; and installing the shaft with the blocking means fitted.
Regarding Claim 22, Reference [305] as applied in the rejection above discloses a folding clasp for a wristwatch, having a first bracket and a second bracket, wherein the first bracket has a first fastening mechanism for fastening a watch strap or a watch housing of the wristwatch, wherein the second bracket has a second fastening mechanism for fastening the watch strap of the wristwatch, wherein the first bracket and the second bracket are connected to one another in a movable manner, and therefore the first and the second brackets can be moved relative to one another between an open state and a closed state of the folding clasp, where the folding clasp has a closure mechanism, in order to retain the first and the second brackets in the closed state, wherein the second fastening mechanism has a protruding pin, which is designed to be guided through the watch strap, in order to fasten the watch strap in different axial positions in the second fastening mechanism: characterized in that the second fastening mechanism has a blocking means, which is designed to retain the distal end of the pin, the pin being guided through the watch strap, in such a manner that the watch strap is blocked on the pin in the open state of the folding clasp and wherein the blocking means has a blocking opening, which is designed to accommodate, and to retain, the distal end of the pin.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Mochizuki (U.S. 3,797,716) [716].
Regarding Claim 1, Reference [716] discloses a first bracket (9) and a second bracket (7), wherein the first bracket has a first fastening mechanism (1a) for fastening a watch strap or a watch housing of the wristwatch, wherein the second bracket has a second fastening mechanism (1) for fastening the watch strap of the wristwatch, wherein the first bracket and the second bracket are connected to one another in a movable manner, and therefore the first and the second brackets can be moved relative to one another between an open state and a closed state of the folding clasp, wherein the folding clasp has a closure mechanism (12), in order to retain the first and the second brackets in the closed state, wherein the second fastening mechanism has a protruding pin (18a), which is designed to be guided through the watch strap, in order to fasten the watch strap in different axial positions in the second fastening mechanism; characterized in that the second fastening mechanism has a blocking means (17), which is designed to retain the distal end of the pin, the pin being guided through the watch strap, in such a manner that the watch strap is blocked on the pin in the open state of the folding clasp.
Regarding Claim 2, Reference [716] discloses wherein the second fastening mechanism has a frame (3, 4) for the watch strap, wherein the pin protrudes out of the frame,
Regarding Claim 3, Reference [716] discloses wherein the frame has a first side with the pin, and two lateral sides. 
Regarding Claim 4, Reference [716] discloses wherein the blocking means and the first side of the frame are arranged such that the watch strap can be guided through between the blocking means and the first side of the frame, wherein preferably the pin is arranged such that it can extend through the watch strap, from the first side of the frame, and the distal end of the pin is retained by the blocking means in such a way that, in the open state of the folding clasp, the watch strap is blocked on the pin.
Regarding Claim 5, Reference [716] discloses wherein, in a state in which it is blocking the distal end of the pin, the blocking means is arranged basically parallel to the first side of the frame.
Regarding Claim 6, Reference [716] discloses wherein the second fastening mechanism, in particular the frame with its two lateral sides, is fastened on the second bracket such that it can be rotated about an axis of rotation.
Regarding Claim 7, Reference [716] discloses wherein the second fastening mechanism, in particular the frame with its two lateral sides, and/or the second bracket are/is mounted on a shaft running along the axis of rotation.
Regarding Claim 8, Reference [716] discloses wherein the blocking means is arranged on the shaft, and/or around the axis of rotation, such that it can be rotated in relation to the pin and/or to the second bracket.  
Regarding Claim 9, Reference [716] discloses wherein the second fastening mechanism, in particular the frame with its two lateral sides, possibly together with the second bracket and/or with the shaft, forms a closed through-passage for the watch strap, through which the watch strap can be guided along the longitudinal axis of the watch strap, in order for the watch strap to be fastened in different axial positions by the pin.
Regarding Claim 10, Reference [716] discloses wherein the blocking means is arranged in a movable manner, in particular in a rotatable manner, relative to the pin, and therefore the blocking means can be moved, in particular rotated, between a blocked state, in which the distal end of the pin is blocked by the blocking means, and an open state, in which the distal end of the pin is free. 
Regarding Claim 11, Reference [716] discloses wherein the blocking means has a blocking opening (17a), which is designed to accommodate, and to retain, the distal end of the pin.
Regarding Claim 12, Reference [716] discloses wherein the blocking opening has a movable and/or deformable peripheral region, which, when the distal end of the pin pushes against the blocking opening, moves and/or deforms such that the blocking opening is increased in size. 
Regarding Claim 13, Reference [716] discloses wherein the blocking opening is formed by two leaf-spring elements arranged opposite one another.
Regarding Claim 14, Reference [716] discloses wherein the two leaf-spring elements is formed from the same leaf spring. 
Regarding Claim 15, Reference [716] discloses wherein the blocking means forms at least one eyelet for the rotatable mounting of the leaf-spring element on a shaft made of the same leaf spring.
Regarding Claim 16, Reference [716] discloses wherein the first bracket has a first end and a second end, wherein the second bracket has a first end and a second end, wherein the first end of the first bracket is connected in a rotatable manner to the first end of the second bracket, wherein the first fastening mechanism is arranged at the second end of the first bracket, wherein the second fastening mechanism is arranged at the second end of the second bracket.
Regarding Claim 17, Reference [716] discloses wherein the second fastening mechanism has a frame for the watch strap, wherein the pin protrudes from the frame, wherein the frame has a first side, with the pin, and two lateral sides, wherein the pin protrudes from the first side of the frame in the direction of the second bracket, wherein the closure mechanism is independent of the blocking means, in order to retain the first and the second brackets in the closed state.
Regarding Claim 18, Reference [716] discloses wherein the blocking means is arranged between the second bracket and the frame.
Regarding Claim 19, Reference [716] discloses a watch strap and a folding clasp as claimed in one of the preceding claims.
Regarding Claim 20, Reference [716] as applied in the rejection above discloses a folding clasp for a wristwatch, wherein the folding clasp has a first bracket and a second bracket, wherein the first bracket has a first fastening mechanism for fastening a watch strap or a watch housing of the wristwatch, wherein the second bracket has a second fastening mechanism for fastening the watch strap of the wristwatch, wherein the first bracket and the second bracket are connected to one another in a movable manner, and therefore the first and the second brackets can be moved relative to one another between an open state and a closed state of the folding clasp, wherein the folding clasp has a closure mechanism, in order to retain the first and the second brackets in the closed state, wherein the second fastening mechanism has a protruding pin, which is designed to be guided through the watch strap, in order to fasten the watch strap In different axial positions in the second fastening mechanism, wherein the method is characterized by the following step: retrofitting a blocking means in the second fastening mechanism, wherein the blocking means is designed so that the distal end of the pin guided through the watch strap is thereby retained such that, in the open state of the folding clasp, the watch strap is blocked on the pin.
Regarding Claim 21, Reference [716] discloses wherein the folding clasp has a shaft, onto which the second bracket and the second fastening mechanism are mounted such that they can be rotated relative to one another, wherein the retrofitting step has the following steps: removing the shaft; fitting the blocking means on the shaft; and installing the shaft with the blocking means fitted.
Regarding Claim 22, Reference [716] as applied in the rejection above discloses a folding clasp for a wristwatch, having a first bracket and a second bracket, wherein the first bracket has a first fastening mechanism for fastening a watch strap or a watch housing of the wristwatch, wherein the second bracket has a second fastening mechanism for fastening the watch strap of the wristwatch, wherein the first bracket and the second bracket are connected to one another in a movable manner, and therefore the first and the second brackets can be moved relative to one another between an open state and a closed state of the folding clasp, where the folding clasp has a closure mechanism, in order to retain the first and the second brackets in the closed state, wherein the second fastening mechanism has a protruding pin, which is designed to be guided through the watch strap, in order to fasten the watch strap in different axial positions in the second fastening mechanism: characterized in that the second fastening mechanism has a blocking means, which is designed to retain the distal end of the pin, the pin being guided through the watch strap, in such a manner that the watch strap is blocked on the pin in the open state of the folding clasp and wherein the blocking means has a blocking opening, which is designed to accommodate, and to retain, the distal end of the pin.

Conclusion
The Examiner notes that a widened slot is known and shown on cited Reference U.S. 2,732,581.  The plate feature is also disclosed on Fig. 1 of Reference U.S. 6,360,404. And U.S. 5,564,131.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677